DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.


Status of Claims
The following claim(s) is/are pending in this office action: 1-5, 7-9, 11-19
The following claim(s) is/are amended: 1, 9, 18
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 6, 10, 20
Claim(s) 1-5, 7-9, 11-19 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/5/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7-9, 11-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 is representative and claims “without subjecting the second set of servers to a high load.”
The term "high load" in claim 1 is a relative term which renders the claim indefinite.  The term "high load" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648) and further in view of Garrett (US Pub. 2002/0152301).
With respect to Claim 1, Gerovac teaches a method comprising: monitoring network traffic associated with content from a content provider; (paras. 15, 45, 56; content is uploaded to content delivery service by users. paras. 32, 50, 68, 71-74; system tracks usage of uploaded content including session counts and bandwidth consumption. Content monitor maintains a set of running statistics for piece of content. See also Swildens, para. 44-47; system logs requests and monitors things like latency.)
determining at least one metric associated with the network traffic; (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. See also Swildens, para. 44-47; system logs requests and monitors things like latency.)
when the at least one metric is greater than an associated threshold, remapping the content provider to a second set of content servers in the content distribution network; (Remapping the content provider rather than just the content will be taught later. paras. 71-76; when actual usage metrics cross a threshold the content is reprovisioned. See also Swildens, para. 42.)
and gradually allowing content requests to be delivered to the second set of content servers. (para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers.)
automatically reducing the artificially high load over an amount of time. (An artificially high load will be taught later. para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers. For the alternate ground of rejection, see also Brown, paras. 5-7, 22-24, 28; amount of requests redirected drops as cache is filled, which suggests reducing the artificially high load. Regardless of whether Brown is included, it would have been obvious to one of ordinary skill prior to the effective filing date to employ and then reduce the artificial high load so that the new server can cache and serve content.)
But Gerovac does not explicitly teach remapping the content provider.
Swildens, however, does teach remapping the content provider (paras. 39-40, 49; content from a content provider is mapped to servers. Swildens previously taught reprovisioning based on metrics, above.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of Gerovac with the remapping the content provider to allow for intelligent routing of requests based upon the dynamic state of the system. (Swildens, paras. 39-40, 42 49)
But modified Gerovac does not explicitly teach reporting an artificially high load.
Garrett, however, does teach wherein the gradually allowing content requests to be delivered comprises: reporting an artificially high load for the second set of content servers without subjecting the second set of content servers to a high load; (paras. 43-44, 54; load reporter for server reports an artificially high load to a load balancer to prevent work being assigned to server.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the artificial load in order to order to prevent overutilization of the device. (Garrett, para. 53-54)

With respect to Claim 2, modified Gerovac teaches the method of claim 1, and Gerovac also teaches wherein the at least one metric comprises: content popularity; central processing unit (CPU) overhead; latency; content size; or library size. (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. Para. 52-53; storage size of content and total storage of the system, which is library size. See also Swildens, paras. 44-47; latency. Para. 168; CPU and memory utilization.)

With respect to Claim 3, modified Gerovac teaches the method of claim 2, and Gerovac also teaches further comprising determining a composite metric based upon two or more metrics. (para. 60-64; modelling based on multiple attributes.)

With respect to Claim 4, modified Gerovac teaches the method of claim 3, and Gerovac also teaches wherein the remapping of the content provider to a second set of content servers is based upon the composite metric. (para. 60-64; modelling based on multiple attributes.)

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Gerovac also teaches a system comprising: at least one processor; and memory encoding executable instructions that, when executed by the at least one processor, perform a method comprising: (para. 17; processor and machine readable medium storing instructions. Examiner takes official notice of a memory and it would have been obvious to one of ordinary skill prior to the instant invention to use memory to implement the computer instructions.)

With respect to Claim 14, modified Gerovac teaches the system of claim 9, and Gerovac also teaches wherein the associated threshold is determined based upon an anticipatory adjustment algorithm. (para. 78; usage changes over time. Fig. 8, Paras. 41, 69, 79, 87-88; system monitors usage, and when usage departs from a selected model schema, the system may generate a new schema based on projections of usage.)

With respect to Claim 15, modified Gerovac teaches the system of claim 14, and Gerovac also teaches wherein the remapping is based at least upon an anticipated increase in requests for the customer. (para. 78; usage changes over time. Fig. 8, Paras. 41, 69, 79, 87-88; system monitors usage, and when usage departs from a selected model schema, the system may generate a new schema based on projections of usage. Para. 69; system reprovisions due to new attributes that are more indicative of usage, such as a marketing campaign.) 

With respect to Claim 16, modified Gerovac teaches the system of claim 9, and Swildens also teaches wherein the determining at least one metric comprises calculating a CPU overhead for transactions. (para. 48, 168; system determines cpu usage. Para. 55; system logs information about data delivered due to requests. The combination renders obvious calculating a CPU overhead for transactions.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 17, modified Gerovac teaches the system of claim 9, and Swildens also teaches wherein determining at least one metric comprises determining how quickly content can be retrieved from storage. (para. 48, 55, 107, 132; system determines response time for a service and keeps statistics on delivery of data.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 18, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Gerovac also teaches and a server, comprising: at least one processor; and memory, operatively connected to the at least one processor and encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: (para. 17; processor and machine readable medium storing instructions. Examiner takes official notice of a memory and it would have been obvious to one of ordinary skill prior to the instant invention to use memory to implement the computer instructions.)
providing content requests for a plurality of content to the first server cluster; (para. 37; client requests to upload or download content.)
wherein the at least one metric comprises at least one of content popularity, central processing unit (CPU) overhead, latency, content size, or a library size; (paras. 32, 50, 68, 71-74; popularity, bandwidth, usage, number of sessions are tracked for content. Para. 52-53; storage size of content and total storage of the system, which is library size. See also Swildens, paras. 44-47; latency. Para. 168; CPU and memory utilization.)
And Swildens also teaches a system comprising: a content delivery service comprising at least a first server cluster and a second server cluster, the content delivery service operable to provide content for a plurality of customers; (Fig. 1; different server sites 104, 109, 107, 103)
The same motivation to combine as Claim 1 applies here.


Claims 6-8, 11-13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gerovac (US Pub. 2010/0011002) in view of Swildens (US Pub. 2009/0132648), in view of Garrett (US Pub. 2002/0152301), and further in view of Brown (US Pub. 2006/0235991).
With respect to Claim 6, modified Gerovac teaches the method of claim 5, but does not explicitly teach a cache rate.
Brown, however, does teach wherein the amount of time is determined based upon a cache rate for the second set of content servers. (paras. 22-24, 28; percentage of requests not shed changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache rate to give the server time to fill their local cache and therefore reduce load on the server.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the time based on a cache rate in order to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)

With respect to Claim 7, modified Gerovac teaches the method of claim 1, but does not explicitly teach a shed factor.
Brown, however, does teach wherein the gradually allowing the content requests to be delivered comprises employing a shed factor. (paras. 22-24, 28; system determines what percentage of requests will be filtered out versus let through to be serviced, which is a shed factor.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the shed factor in order to prevent overload a server that has not established a cache yet. (Brown, paras. 5-7)

With respect to Claim 8, modified Gerovac teaches the method of claim 7, and Brown also teaches wherein the shed factor is based at least upon a cache efficiency for the second set of content servers. (paras. 22-24, 28; percentage changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache efficiency to give the server time to fill their local cache and therefore reduce load on the server.)
The same motivation to combine as the parent claim applies here.

With respect to Claims 11-13, they are substantially similar to Claims 6-8, respectively, and are rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 19, modified Gerovac teaches the system of claim 18, and Gerovac also teaches wherein the second cluster caches the content from the customer over a period of time, (para. 91; system gradually reprovision and migrates content to new servers. See also Swildens, paras. 39-42; traffic director uses dynamic resource availability information to direct requests to different servers.)
But modified Gerovac does not explicitly teach requests based on an amount cached.
Brown, however, does teach and wherein gradually allowing content requests to be delivered to the second server cluster is based upon an amount of the content from the customer cached at the second server cluster. (paras. 22-24, 28; percentage of requests not shed changes as server fills caches. Thus it would have been obvious to one of ordinary skill prior to the instant invention to base the shed factor on the cache rate to give the server time to fill their local cache and therefore reduce load on the server.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of modified Gerovac with the time based on the amount cached in order to prevent overload of a server that has not established a cache yet. (Brown, paras. 5-7)


Remarks
Applicant amends the independent claims to claim reporting an artificially high load for the second set of content servers without subjecting the second set of content servers to a high load. Applicant argues at Remarks, pgs. 7-9 that Malmskog discloses “generating synthetic traffic and sending of HTTP requests to the server to measure performance under the synthetic load. As such, in Malmskog the server is actually served a significant number of requests.” Applicant distinguishes the claims because “In other words, [in the claims] the second server does not actually have a high load, but reports that it has a high load, to prevent the type of requests being served in Malmskog.”
The amended claims are indefinite because “a high load” is a relative term. However, Examiner does understand what Applicant means to convey when Applicant argues that the second server is reporting a load it does not actually have. As Examiner argued in the previous Final and the recent Examiner’s Answer, even if the claims were limited in construction to the manner Applicant previously argued for (and now they are due to amendment) the fact that Malmskog anticipates generating synthetic traffic and then processing it does not mean that Malmskog, in combination with the other references, does not render obvious generating the traffic for purposes of reporting to the load balancer but then not actually processing it. Regardless, it compacts prosecution to simply anticipate Applicant’s claim language to avoid the argument. Examiner cites Garrett which discloses “the load reporter may send an artificially high load for [a server]” in an effort to prevent new clients from being assigned to the server. This is an anticipatory example of “the [] server does not actually have a high load, but reports that it has a high load, to prevent [requests]” as argued by Applicant at Remarks, pg. 8. All claims remain obvious.
With respect to indefiniteness, “reporting an artificially high load” is not indefinite because “artificially high” just means “higher than it actually is.” However, the claims do not go on to say “without subjecting the second set of servers to” that reported load. Instead the claims say without subjecting the servers “to a high load.” This is a limitation that the servers not reach a load threshold of an ambiguous magnitude. The claims as written would allow for a server to still be overloaded, which Examiner knows is not Applicant’s intent. Regardless, the claims are indefinite as written. The feature is present in all independent claims and therefore all claims are indefinite.
All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449